Name: 2003/454/EC: Council Decision of 13 June 2003 amending Annex 12 of the Common Consular Instructions and Annex 14a of the Common Manual on visa fees
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  international law;  prices
 Date Published: 2003-06-20

 Avis juridique important|32003D04542003/454/EC: Council Decision of 13 June 2003 amending Annex 12 of the Common Consular Instructions and Annex 14a of the Common Manual on visa fees Official Journal L 152 , 20/06/2003 P. 0082 - 0083Council Decisionof 13 June 2003amending Annex 12 of the Common Consular Instructions and Annex 14a of the Common Manual on visa fees(2003/454/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 789/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications(1),Having regard to Council Regulation (EC) No 790/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for carrying out border checks and surveillance(2),Having regard to the initiative of the Hellenic Republic,Whereas:(1) Council Decision 2002/44/EC of 20 December 2001 amending Part VII and Annex 12 to the Common Consular Instructions and Annex 14a to the Common Manual(3) established that the fees to be levied in connection with an application for a visa correspond to the administrative costs incurred. The Common Consular Instructions and the Common Manual should therefore be amended accordingly.(2) The amount to be charged should be revised at regular intervals.(3) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not taking part in the adoption of this Decision, and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis under the provisions of Title IV of Part Three of the Treaty establishing the European Community, Denmark shall, in accordance with Article 5 of the said Protocol, decide within a period of six months after the Council has adopted this Decision whether it will implement it in its national law.(4) As regards Iceland and Norway, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(4), which fall within the area referred to in Article 1, point A of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement(5).(5) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 19 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis(6); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application.(6) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis(7); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application.(7) This Decision constitutes an act building upon the Schengen acquis or otherwise related to it within the meaning of Article 3(2) of the 2003 Act of Accession,HAS ADOPTED THIS DECISION:Article 1The table of Annex 12 of the Common Consular Instructions and the table of Annex 14a of the Common Manual are replaced by the following table:"Fees to be charged, corresponding to the administrative costs of processing the visa application>TABLE>"Article 2This Decision shall apply from 1 July 2005 at the latest.Member States may apply this Decision before 1 July 2005, provided that they notify the General Secretariat of the Council of the date from which they are in a position to do so.Article 3This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community.Done at Luxembourg, 13 June 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 116, 26.4.2001, p. 2.(2) OJ L 116, 26.4.2001, p. 5.(3) OJ L 20, 23.1.2002, p. 5.(4) OJ L 176, 10.7.1999, p. 36.(5) OJ L 176, 10.7.1999, p. 31.(6) OJ L 131, 1.6.2000, p. 43.(7) OJ L 64, 7.3.2002, p. 20.